Citation Nr: 0812380	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  03-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a total compensation rating based on 
individual unemployability as due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The veteran had active military service from May 1994 to 
November 2000.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision that 
denied service connection for mixed personality disorder with 
history of alcohol abuse (claimed as nervous condition) and 
also denied entitlement to a TDIU.

The veteran was scheduled to testify before the Board in 
Washington, DC in March 2008, but the veteran cancelled the 
hearing and did not request rescheduling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board finds that further development action is required 
before the Board can adjudicate both issues on appeal, since 
the file contains relevant evidence regarding both issues 
that has not been adjudicated by the RO in the first 
instance.  See 38 C.F.R. § 20.1304 (2006); see also Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), hereinafter referred to as DAV.  

The RO's last adjudication of the claim was via the SSOC in 
October 2007.  Thereafter, in December 2007, the veteran sent 
additional evidence to the Board in the form of a November 
2007 psychological evaluation performed by Assessments, Inc. 
in which the psychologist commented regarding the veteran's 
psychiatric symptoms and also rendered an opinion regarding 
the veteran's employability.

The evidence above was not accompanied by a waiver of 
original RO jurisdiction, and the veteran's service 
representative filed an Informal Hearing Presentation in 
March 2008 expressly declining to waive initial RO review.

As there is no waiver of RO jurisdiction, the Board cannot 
review this evidence in the first instance.  See DAV, supra.  

Accordingly, the Board has no alternative other than to 
remand both issues back to the RO for initial consideration 
of the evidence received by VA subsequent to the RO's last 
SSOC.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The Board notes in that regard that a request for a TDIU is 
in effect a request for increased rating.  Norris v. West, 12 
Vet. App. 413, 420 (1999).  Notice to the veteran should 
accordingly incorporate the notice requirements appropriate 
to a claim for increased rating per Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The letter should also advise the veteran to send 
VA all evidence in his possession not already of record that 
is relevant to his claims.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the 
claims on appeal.  The RO should ask 
the veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decisions in Dingess/Hartman, 
Hart, and Vazquez-Flores cited to above 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence, to 
specifically include the November 2007 
psychological evaluation and any other 
evidence received after the issuance of 
the SSOC in October 2007.  

If any benefit sought on appeal remain 
denied, the RO should furnish to the 
veteran and his representative an SSOC 
that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



